Opinion issued July 28, 2010

 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00595-CR
———————————
In re Duane Latour Barley, Relator

 

 

Original Proceeding on Petition for Writ of Mandamus
 

 
MEMORANDUM OPINION         
          Relator Duane Latour Barley has filed a petition for writ
of mandamus complaining that respondent[1]
has not ruled on his pro se motion for
a speedy trial or on his motion for additional law library time. 
Relator
has not certified that he served Judge Jackson with a copy of the petition for
writ of mandamus nor has he included an appendix.  See
Tex. R. App. P. 9.5,
52.3(k).  We deny the petition.
PER CURIAM
Panel
consists of Justices Alcala, Bland, and Massengale.
Do
not publish.   Tex. R. App. P. 47.2(b).




[1]           Respondent
is the Honorable Maria T. Jackson, Judge, 339th District Court, Harris County,
Texas.